DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 
Double Patenting
Claims 17-23 and 26-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 18-21 and 26-37 of copending Application No. 15/318,779;
claims 20-23, 29, 31-39 and 41 of copending Application No. 15/318,865; 
claims 16-19 and 23-33 of copending Application No. 15/318,874; 
claims 16-31 of copending Application No. 15/318,889; 
claims 18, 21, 24-27, 30-34 and 36-39 of copending Application No. 15/538,057; 
claims 16-18 and 21-32 of copending Application No. 15/543,283; 
claims 16-34 of copending Application No. 16/062,528; 

claims 16-25 and 27-34 of copending Application No. 15/545,107. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17-23 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1-19 of U.S. Patent No. 10,155,918;
claims 1-13 of U.S. Patent No. 10,717,947; 
claims 1-23 of U.S. Patent No. 10,277,548; and
claims 1-18 of U.S. Patent No. 10,351,805.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of these applications claims a composition or a method of use of a composition comprising a quaternary ammonium compound, a cationic polysaccharide and a nonionic polysaccharide as presently recited, as well as methods of making and packaging, which is an ordinary expedient for a commercial product.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-23 and 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2014/0206587. The reference discloses benefit agent particles comprising a nonionic polysaccharide which may be a functionalized guar (abstract). See molecular weights disclosed at [0053], as well as specific guars at [0243]. Polymer is suitably present at 0.01-5% [0246]. . The particle may encapsulate perfume as a benefit agent. The purpose of the compositions is to deliver the benefit agent to fabric during laundering or to a human body [0001]. End-product compositions may be in any physical form, such as a bar, a paste, a gel or a liquid [0147]. Formulated compositions may include a surfactant, which may be cationic [0151]. For laundry conditioners, dilute products typically contain 2-8% of softening active and concentrates from about 8 to about 50% of softener [0190]. The softener is typically an ester-linked triethanolamine quaternary ammonium compound. See more specific examples of these at [0191]-[0192]. The ratios of clams 26 and 27 can be met while working within the teachings of the reference. Regarding inorganic salts, see [0074]. Regarding pH, addition of buffers is disclosed at [0247], and it is well known in the surfactant art that quaternary esters are more stable to hydrolysis if maintained at a pH of 5 or lower. A “recipient” appears to be a container, and putting commercial products into containers with closures is customary. Claim 32 is drawn to simple mixing, which is conventional. Regarding newly-added claim 33, drawn to the addition of silicone, the reference teaches at [0215] that emulsified silicones are suitable for inclusion in the disclosed compositions. While the .
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 17-23, 25-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322.The reference discloses aqueous, preferably concentrated, textile softening compositions comprising a fabric softener active and cationic polymers in the continuous aqueous phase (abstract). The compositions preferably contain diester quaternary ammonium compounds (DEQA) with fatty acyl groups with an iodine value of about 5 to less than about 140. See the generic formula at col. 3, line 50, as well as the non-exclusive list of specific compounds at col. 6, lines 15+. Note that one short R group may be methyl and the other may be hydroxyethyl. The counterion may be methylsulfate. The pH is preferably about 2-5 (col. 6, lines 44+). DEQA is preferably present at about 5-50% (col. 5, lines 54+). The .
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 17-23, 25-28, 30-32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1,062,312 B1. The reference discloses a fabric conditioning concentrate comprising a fabric softening compound mixed with oil and a water-soluble .
This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant notes that percentage amounts for compositions showing evidence of unexpected results fall within the percentages presently recited. While this is correct, it is not persuasive because the claims must recite those percentage amounts for compositions showing evidence of unexpected results where those results are relied upon as a basis for patentability. For example, applicant has recited compositions containing as little as 0.05% of cationic polysaccharide. This amount is obvious in view of the cited references. Furthermore, it is unlikely that such a small amount of cationic polymer would exhibit any unexpected results. Applicant must distinguish this over the prior art by showing evidence at this percentage, or applicant must amend the percentages to those ranges for which unexpected results can be substantiated. 
Viewed another way, applicant has evidence of an island of unexpected results within a sea of obviousness. Applicant may be able to patent the island but not arbitrary amounts of the surrounding waters. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761